 1
 2                                                               JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   JIMMY RAY FERRER,                  )   No. 5:18-cv-02131-JVS (JDE)
                                        )
12                                      )
                       Petitioner,      )   JUDGMENT
13                                      )
                  v.                    )
                                        )
14   STATE OF CALIFORNIA, et al.,       )
                                        )
15                     Respondents.     )
                                        )
16
17
          Pursuant to the Order Accepting Findings and Recommendation of the
18
     United States Magistrate Judge,
19
          IT IS ADJUDGED that that the petition is dismissed without prejudice.
20
21   Dated: January 07, 2019
22
23
24                                          ______________________________
25                                          JAMES V. SELNA
                                            United States District Judge
26
27
28
